Title: John Adams to Thomas Boylston Adams, 5 May 1796
From: Adams, John
To: Adams, Thomas Boylston


          
            My Dear Thomas
            Phila. May 5. 1796
          
          I am extreamly sorry to hear that you have been ill of your old Complaint: but was somewhat consoled at the same time by hearing you were better. Exercise of Walking or riding will be your Life in Holland.
          Our Affairs are assuming a face of good Humour which is very pleasant after so long a storm. We shall have Peace and good Govt for some Years I hope—
          I long to learn your Intentions about coming home or staying in Europe.
          In a certain Event I might want you more than ever. I am yours / Affectionatly
          
            John Adams
          
        